 1                                                   THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10   SANDRA L. FERGUSON,
11                                  Plaintiff,         NO. 2:17-cv-1685-RSM
12          vs.                                        COUNTER-PLAINTIFF BRIAN J.
                                                       WAID’S TRIAL BRIEF
13   BRIAN J. WAID AND THE WAID
     MARITAL COMMUNITY,
14
                                    Defendants.
15

16                                             I.   INTRODUCTION
17          Counter-Plaintiff Brian Waid (“Mr. Waid”) filed counterclaims against Counter-
18   Defendant Sandra Ferguson (“Ms. Ferguson”) for defamation per se and civil harassment
19   stemming from Ms. Ferguson’s repeated publication of defamatory statements on the internet
20   which impugn the character and reputation of Mr. Waid by accusing him of fraud, violations of
21   the rules of professional conduct for lawyers, and criminal activity. Mr. Waid’s cause of action
22   for civil harassment is supported by both the repeated publication of the defamatory statements
23   identified above as well as Ms. Ferguson’s repeated filing of meritless lawsuits against Mr. Waid
24   over the course of the past four years.
25

26
                                                                      CARROLL, BIDDLE, &
     COUNTER-PLAINTIFF BRIAN J. WAID’S
     TRIAL BRIEF - 1                                                  BILANKO, PLLC
     (2:17-CV-01685-RSM)                                              801 2nd Avenue, Suite 800
                                                                      Seattle, WA 98104
                                                                      Telephone: (206) 489-5549
 1          The evidence presented at trial by Mr. Waid will establish both that the defamatory
 2   statements repeatedly published by Ms. Ferguson were untrue at the time they were made, that
 3   they remain untrue today, and that Ms. Ferguson was negligent in her publication of those
 4   statements.   The evidence will also establish that Ms. Ferguson’s repeated publication of
 5   defamatory statements and filing of meritless lawsuits against Mr. Waid is a knowing and willful
 6   course of conduct directed at Mr. Waid which seriously alarmed, annoyed, harassed, and was
 7   detrimental to Mr. Waid and which served no legitimate or lawful purpose. The course of action
 8   undertaken by Ms. Ferguson would cause a reasonable person to suffer substantial emotional
 9   distress and actually caused substantial emotional distress to Mr. Waid.
10          Ms. Ferguson, through counsel, filed a memorandum on the eve of trial waiving her right
11   to a jury trial and waiving her right to present evidence at trial. These waivers were subsequently
12   confirmed by Ms. Ferguson’s counsel at the pre-trial conference on November 7, 2018.
13                                         II.    RELEVANT FACTS
14          A. Publication of Defamatory Statements
15          On or before August 8, 2017, Ms. Ferguson published a statement on Mr. Waid’s
16   AVVO.com webpage which stated:
17                  I am an attorney. However, the opinions expressed in this review
                    are based on my personal experience as a former client of this
18                  attorney, Brian J. Waid. I consulted and retained Brian Waid in
                    April 2011 regarding a contact dispute matter. He represented me
19                  until December 10, 2012, the date he abandoned me on a false
20                  pretext while an important motion was pending. Let me state it
                    unequivocally: Brian J. Waid is a PREDATOR and a FRAUD. He
21                  should be prosecuted as a white collar criminal. However, this
                    decision is not within my control. But I can write this review to
22                  warn and hopefully, prevent others from becoming future victims
                    of Attorney Waid. I am not Waid’s only victim. I assisted one of
23                  his other clients to find capable counsel. We have both filed civil
24                  suits against Waid for malpractice, false and deceptive business
                    practices, and fraud. . . . Here is what Waid did to me: (1) he failed
25                  to enforce my priority lien over the money that was in dispute; (2)

26
                                                                        CARROLL, BIDDLE, &
     COUNTER-PLAINTIFF BRIAN J. WAID’S
     TRIAL BRIEF - 2                                                    BILANKO, PLLC
     (2:17-CV-01685-RSM)                                                801 2nd Avenue, Suite 800
                                                                        Seattle, WA 98104
                                                                        Telephone: (206) 489-5549
                    he advised me to file a lawsuit instead of using a more cost-effect
 1                  [sic] procedure that was available, so that he could fraudulently
 2                  charge, bill and collect fees from me for his worthless legal
                    services; (3) he concealed and failed to disclose to me that he had a
 3                  conflict of interest; (4) he deposited and left $265,000 of my
                    money in the court registry. . . he [] abandoned me, lying to the
 4                  court so that he would be allowed to withdraw over my objections.
                    . . . By similar methods, Waid’s other client-victim was bilked of
 5
                    hundreds of thousands of dollars by Waid and his co-counsel.
 6
            Ms. Ferguson repeated these statements in a second internet posting on August 11, 2017,
 7
     that was titled “This Lawyer Reported for Fraud.” In addition to the above statements, the
 8
     second posting also stated that Mr. Waid “violated the professional ethics rules,” and had been
 9
     reported by her “to the Washington State Bar Association and to law enforcement authorities for
10
     engaging in criminal conduct (fraud).” Ms. Ferguson admits to publishing these statements.
11
            At trial, the evidence will demonstrate Ms. Ferguson knew or should have known that
12
     each of the statements contained in her defamatory publications were not true at the time of
13
     publication because she was present at the time of each specific action and had knowledge of
14
     their falsity. For example:
15
            1. “He abandoned me on a false pretext while an important motion was pending.”
16
                “He immediately abandoned me, lying to the court, so that he would be allowed
17              to withdraw over my objections.”

18              “He withdrew without proper notice and lied to the court so that he would be
                permitted to withdraw, leaving me to fend for myself against the sanctions claim
19              which was his fault.”
20          The evidence at trial will show that Ms. Ferguson knew or should have known that these
21   statements were untrue when she published them because at the hearing on the issue of Mr.
22   Waid’s withdrawal as her attorney, the King County Superior Court reviewed the e-mails
23   between Mr. Waid and Ms. Ferguson and noted that the e-mails between them accurately
24   reflected Mr. Waid’s version of the events that lead to his withdrawal.
25

26
                                                                        CARROLL, BIDDLE, &
     COUNTER-PLAINTIFF BRIAN J. WAID’S
     TRIAL BRIEF - 3                                                    BILANKO, PLLC
     (2:17-CV-01685-RSM)                                                801 2nd Avenue, Suite 800
                                                                        Seattle, WA 98104
                                                                        Telephone: (206) 489-5549
            2. “He plead the wrong claims on my behalf and failed to plead the right ones.”
 1

 2             “After five months of charging and billing me for litigation, he stood up in court
               without my advance knowledge and consent and conceded that the claims should
 3             have never been filed in the first place.”
 4             “He lost my case although it could have been won if he had brought the correct
               claims.”
 5
               “He pled the wrong claims instead of the correct claims when he filed the
 6             unnecessary lawsuit.”
 7             “After five months of litigation for which he charged and billed me, he stood up
               in open court without my advance knowledge or consent, and conceded that he
 8
               brought the wrong claims to begin with.”
 9          The evidence at trial will show that Ms. Ferguson knew or should have known that these
10   statements were untrue when she published them because the causes of action pled in the
11   complaint were approved by her and in some instances were based on legal theories developed
12   by her. She also had prior knowledge of any strategy decisions to concede claims and approved
13   of such concessions.
14
            3. “He Failed to enforce my priority lien over the money that was in dispute”
15
               “I had a priority lien over 90% of the $530,000 that was the subject of the
16             disagreement; however, Waid failed to use a procedure available to foreclose on
               my lien.”
17
            The evidence at trial will show that Ms. Ferguson knew or should have known that these
18
     statements were untrue when she published them because a lien dispute existed between her and
19
     her co-counsel, and there was never a legal or factual determination by a court that she had a
20
     priority lien over any amount of money.
21

22          4. “He advised me to file a lawsuit instead of using a more cost-effective procedure
               that was available, so that he could fraudulently charge, bill and collect fees
23             from me for his worthless legal services.”
24
               “Instead of using a cost-effective procedure that was available to resolve the
25             dispute, he advised me to file a costly and unnecessary lawsuit against the other

26
                                                                    CARROLL, BIDDLE, &
     COUNTER-PLAINTIFF BRIAN J. WAID’S
     TRIAL BRIEF - 4                                                BILANKO, PLLC
     (2:17-CV-01685-RSM)                                            801 2nd Avenue, Suite 800
                                                                    Seattle, WA 98104
                                                                    Telephone: (206) 489-5549
                party, so that he could fraudulently charge me attorneys’ fees for worthless legal
 1              services.”
 2          The evidence at trial will show that Ms. Ferguson knew or should have known that these
 3   statements were untrue when she published them because she was aware that the trial court had
 4   rejected two attempts by the opposing party to have the lien dispute resolved summarily in the
 5   underlying case. The evidence also will show that both Orders denying the relief encouraged the
 6   parties to file a separate lawsuit to resolve the lien dispute. Furthermore, the evidence will
 7   demonstrate that Ms. Ferguson is the one who decided that filing the lawsuit to resolve the lien
 8   dispute was the best course of action.
 9
            5. “He concealed and failed to disclose to me that he had a conflict of interest.”
10
                “He violated professional ethics rules by concealing the existence of a conflict of
11              interest he had.”

12          Ms. Ferguson knew or should have known that these statements were untrue when she

13   published them because her claim of a conflict of interest appears to be based on her assertion

14   that Mr. Waid retained a financial interest in a former client’s appeal after he left her former

15   employer that there was no basis for her belief. The evidence will to the contrary. The evidence

16   also will show that Mr. Waid sent e-mails to Ms. Ferguson disclosing the content of his

17   discussions with this former client immediately after his discussions and she never objected to

18   his continuing to represent her.

19          6. “He deposited and left $265,000 of my money in the court registry…”
20
                “He deposited and left $265,000 in the court registry, refusing my repeated
21              requests to obtain possession and control of my own money on my behalf.”

22          The evidence will show that Ms. Ferguson knew or should have known that these

23   statements were untrue when she published them because she agreed to the stipulation to deposit

24   the funds into the Court registry and even stated in emails that doing so was her own idea. Ms.

25   Ferguson also insisted on drafting a portion of the motion to disburse the funds from the court

26
                                                                      CARROLL, BIDDLE, &
     COUNTER-PLAINTIFF BRIAN J. WAID’S
     TRIAL BRIEF - 5                                                  BILANKO, PLLC
     (2:17-CV-01685-RSM)                                              801 2nd Avenue, Suite 800
                                                                      Seattle, WA 98104
                                                                      Telephone: (206) 489-5549
 1   registry, which she never completed, a failure that prevented a summary judgment motion for
 2   disbursement of funds from being filed.
 3
            7. “His lien attached to my money being wrongfully held in the court registry.”
 4
                “He filed a lien of his own which attached to my money that was being
 5              unlawfully held by him in the court registry, claiming he was owed $78,000 for
                his worthless legal services.”
 6
            The evidence will show that Ms. Ferguson knew or should have known that these
 7
     statements were untrue when she published them because she attempted to sue Mr. Waid for civil
 8
     conversion for the same activity complained of in this statement and that claim was dismissed
 9
     with prejudice on summary judgment.
10

11          8. “Let me state unequivocally: Brian J. Waid is a PREDATOR and a FRAUD.”

12              “He should be prosecuted as a white-collar criminal.”

13              “I assumed he was qualified and ethical. I was wrong on both counts.”

14              “I have reported this attorney to law the Washington State Bar Association and
                to law enforcement authorities for engaging in criminal conduct (fraud).”
15
            The evidence will show that Ms. Ferguson knew or should have known that these
16
     statements were untrue when she published them because she also attempted to sue Mr. Waid for
17
     civil fraud and that claim was dismissed with prejudice on summary judgment. The evidence
18
     also will show that she made reports to several law enforcement agencies regarding Mr. Waid’s
19
     actions but there was never any investigation or charges brought against Mr. Waid. Finally, the
20
     evidence will show that Mr. Waid has never engaged in any activity that would constitute
21
     criminal fraud under Washington law.
22
            As relief on his defamation per se claim, Mr. Waid requests general damages for
23
     emotional harm, including but not limited to emotional distress; loss of enjoyment of life;
24

25

26
                                                                     CARROLL, BIDDLE, &
     COUNTER-PLAINTIFF BRIAN J. WAID’S
     TRIAL BRIEF - 6                                                 BILANKO, PLLC
     (2:17-CV-01685-RSM)                                             801 2nd Avenue, Suite 800
                                                                     Seattle, WA 98104
                                                                     Telephone: (206) 489-5549
 1   humiliation; emotional pain and suffering; personal indignity; embarrassment; fear; anxiety;
 2   damage to reputation; and mental anguish.
 3          B. Course of Conduct Constituting Civil Harassment
 4          In addition to the repeated publication of defamatory statements described above, the
 5   evidence at trial will show that, over the past four years, Ms. Ferguson has filed, or attempted to
 6   file, four separate lawsuits against Mr. Waid. Two of those lawsuits were determined to be
 7   without legal merit and were dismissed with prejudice based on the pleadings. Another lawsuit
 8   resulted in the dismissal with prejudice of a majority of Ms. Ferguson’s claims on summary
 9   judgment, and the remainder of her claims were dismissed without prejudice when Ms. Ferguson
10   failed to appear prepared for trial. Ms. Ferguson subsequently appealed the dismissal of her
11   claims and that appeal was dismissed for Ms. Ferugson’s failure to file an opening brief. The
12   final lawsuit, filed the day after her claims were dismissed without prejudice for failing to appear
13   ready for trial, is currently stayed pending the outcome of the appeal.
14          The civil harassment claim seeks relief in the form of an injunction preventing Plaintiff
15   from further engaging in any course of conduct that is legally determined to constitute
16   harassment of Mr. Waid, including further publishing of defamatory statements and/or the filing
17   of meritless lawsuits against Mr. Waid.
18                                     III.    PROCEDURAL HISTORY
19          The parties filed cross-motions for summary judgment on the defamation per se claim.
20   On May 11, 2018, this Court issued an Order denying both motions for summary judgment.
21   While the motions were denied, the Court did issue rulings on some important issues in the
22   defamation per se claim.
23                  The Court finds that Ms. Ferguson’s statements will be defamation
                    per se if she is unable to prove the truth of her statements. There
24                  can be no reasonable dispute that Ms. Ferguson’s statements,
                    which she does not deny making, injured Mr. Waid in his business,
25                  trade, profession, or office. The statements were directed at Mr.
26
                                                                        CARROLL, BIDDLE, &
     COUNTER-PLAINTIFF BRIAN J. WAID’S
     TRIAL BRIEF - 7                                                    BILANKO, PLLC
     (2:17-CV-01685-RSM)                                                801 2nd Avenue, Suite 800
                                                                        Seattle, WA 98104
                                                                        Telephone: (206) 489-5549
                   Waid as a legal professional, intending to discourage any potential
 1                 clients. Her statements also clearly and unquestionably impute to
 2                 Mr. Waid criminal conduct involving moral turpitude by accusing
                   him of fraud, malpractice, false and deceptive business practices,
 3                 and of being a white collar criminal. Accordingly, Mr. Waid’s
                   defamation claim can be actionable without proof of damages.
 4
            The Court further concluded that Mr. Waid is a private individual.
 5
                   The Court finds that Mr. Waid is not a limited-purpose public
 6                 figure solely because he has an Avvo.com profile. The Avvo.com
 7                 profile is akin to advertising of services for a business. Further,
                   there is no evidence that Mr. Waid took voluntary and significant
 8                 action to move from a private person to a public person with regard
                   to this controversy. Accordingly, as a private individual, Mr. Waid
 9                 need only prove a negligence standard of fault.
10          Ms. Ferguson subsequently filed a second motion for summary judgment on the
11   defamation per se counterclaim. The Court issued an Order denying this second summary
12   judgment motion on October 17, 2018. In its Order, the Court held that the statements published
13   by Ms. Ferguson involved a private business dispute rather than a matter of public concern.
14                 The Court has already found that Mr. Waid was a private
                   individual, and finds now that the statements at issue closely match
15
                   the fact pattern of Vern Sims Ford and Maison. The Court finds
16                 that the statements here likewise involved a private business
                   dispute between Ms. Ferguson and Mr. Waid… The Court is
17                 convinced that Ms. Ferguson’s statements did not involve matters
                   of public concern as a matter of law, and therefore Mr. Waid is
18                 permitted to proceed under the negligence standard of fault without
                   evidence of actual damages… Mr. Waid is permitted to argue at
19
                   trial the negligence standard of fault for his defamation
20                 counterclaim without evidence of actual damages.

21                                         IV.     ISSUES OF LAW
22          A. Defamation Per Se Claim
23           Under Washington State law, to prevail on a defamation claim, a plaintiff generally has
24   the burden to prove the following elements: (1) a false statement, (2) the statement was
25   unprivileged, (3) fault, and (4) the statement proximately caused damages. See Mark v. Seattle
26
                                                                      CARROLL, BIDDLE, &
     COUNTER-PLAINTIFF BRIAN J. WAID’S
     TRIAL BRIEF - 8                                                  BILANKO, PLLC
     (2:17-CV-01685-RSM)                                              801 2nd Avenue, Suite 800
                                                                      Seattle, WA 98104
                                                                      Telephone: (206) 489-5549
 1   Times, 96 Wash.2d 473, 486, 635 P.2d 1081 (1981); Mohr v. Grant, 153 Wash.2d 812, 822, 108
 2   P.3d 768 (2005).
 3           However, “defamatory words spoken of a person, which in themselves prejudice him in
 4   his profession, trade, vocation, or office, are slanderous and actionable per se unless they are
 5   either true or privileged.” Id. at n. 1 (quoting Waechter v. Carnation Co., 5 Wash. App. at 126,
 6   485 P.2d 1000 (1971). Statements that are defamatory per se are presumed to be false. Roper v.
 7   Mabry, 15 Wash. App. 819, 824 n. 3, 551 P.2d 1381, 1386 (1976) (finding a jury instruction that
 8   “The law presumes that defamatory statements that are slander per se are false” was proper
 9   statement of law). “Truth is an absolute defense to a per se defamatory statement.” Maison de
10   France, Ltd., 126 Wash. App. at 44. “With respect to falsity, . . . [a] defendant need only show
11   that the statement is substantially true or that the gist of the story, the portion that carries the
12   ‘sting’, is true.” Mohr, 153 Wash.2d at 825 (internal citations and quotations omitted).
13           “A defamatory publication is [defamatory] per se (actionable without proof of special
14   damages) if it (1) exposes a living person to hatred, contempt, ridicule or obloquy, to deprive
15   him of the benefit of public confidence or social intercourse, or (2) injures him in his business,
16   trade, profession or office.” Maison de France, Ltd. v. Mais Oui!, Inc., 126 Wash. App. 34, 44,
17   108 P.3d 787 (2005) (quoting Caruso v. Local 690, Int'l Bhd. of Teamsters, 100 Wash.2d 343,
18   353, 670 P.2d 240 (1983). “A publication is also [defamatory] per se if it imputes to the plaintiff
19   criminal conduct involving moral turpitude.” Id. In addition, a statement is defamatory per se if
20   it accuses an attorney of violating rules of professional conduct. See Grayson v. Ressler &
21   Ressler, 271 F.Supp.3d 501, 518 (S.D.N.Y. 2017) (“Statements that constitute defamation per se
22   with regards to attorneys include those statements which show lack of character or a total
23   disregard of professional ethics, for example, statements that indicate an attorney has been
24   disloyal to the best interest of his client or statements that accuse an attorney of unprofessional
25   conduct.” (internal quotations omitted)); Clemente v. Espinosa, 749 F. Supp. 672, 678 (E.D.
26
                                                                        CARROLL, BIDDLE, &
     COUNTER-PLAINTIFF BRIAN J. WAID’S
     TRIAL BRIEF - 9                                                    BILANKO, PLLC
     (2:17-CV-01685-RSM)                                                801 2nd Avenue, Suite 800
                                                                        Seattle, WA 98104
                                                                        Telephone: (206) 489-5549
 1   Penn. 1990) (finding that statements relating to attorneys “are slanderous per se where they tend
 2   to show a lack of character or a total disregard of professional ethics or . . . accuse an attorney of
 3   unprofessional conduct.” (internal quotations omitted)).
 4            The standard of fault is determined by the type of plaintiff, public or private, and
 5   whether a qualified privilege exists. If the plaintiff is merely a private individual, a negligence
 6   standard of fault applies. Caruso, 100 Wash.2d at 352. A defendant is negligent in making
 7   defamatory per se statements if the defendant knew or, in the exercise of ordinary care,
 8   should have known that the statement was false or would create a false impression in some
 9   material respect. Maison de France, Ltd., 126 Wash. App. at 44; Vern Sims Ford, Inc. v.
10   Hagel, 42 Wash. App. 675, 680, 713 P.2d 736 (1986). Actual malice is a heightened standard of
11   fault that applies if a the subject person is a public figure or a qualified privilege exists; malice is
12   “knowledge of the falsity or reckless disregard of the truth or falsity of the statement.” Maison
13   de France, Ltd, 126 Wash. App. at 44 (internal quotations omitted).
14            If statements are defamatory per se, damages are presumed, and no proof of actual
15   damages is required. Maison de France, Ltd., 126 Wn. App. at 54. “[W]here no matters of
16   public concern are involved, presumed damages to a private plaintiff for defamation without
17   proof of actual malice may be available.” Id.
18            At trial Ms. Ferguson will not be able to prove the truth of the statements she published
19   in the Avvo reviews. Mr. Waid did not engage in the criminal, fraudulent, and unethical conduct
20   of which Ms. Ferguson accuses him. Mr. Waid has not violated any Washington state criminal
21   laws.   Nor has Mr. Waid violated the Rules of Professional Conduct governing attorneys.
22   Additionally, at trial, Mr. Waid will prove that Ms. Ferguson’s statements were not only
23   negligent but also were made with actual malice. She had personal knowledge of all the relevant
24   events, testimony, and court decisions before she published her false statements and therefore
25   knew that such statements were in fact false accusations of criminal and unethical conduct at the
26
                                                                           CARROLL, BIDDLE, &
     COUNTER-PLAINTIFF BRIAN J. WAID’S
     TRIAL BRIEF - 10                                                      BILANKO, PLLC
     (2:17-CV-01685-RSM)                                                   801 2nd Avenue, Suite 800
                                                                           Seattle, WA 98104
                                                                           Telephone: (206) 489-5549
 1   time she published them. Therefore, Mr. Waid is entitled to an award of presumed general
 2   damages.
 3          B. Civil Harassment Claim
 4           Under Washington law, “unlawful harassment” is defined as a
 5                  knowing and willful course of conduct directed at a specific person
                    which seriously alarms, annoys, harasses, or is detrimental to such
 6                  person, and which serve no legitimate or lawful purpose. The
                    course of conduct shall be such as would cause a reasonable person
 7                  to suffer substantial emotional distress, and shall actually cause
 8                  substantial emotional distress to the petitioner.”
     RCW 10.14.020(2). Under the same statutory provision, a “course of conduct” is defined as
 9
                    a pattern of conduct composed of a series of acts over a period of
10                  time, however short, evidencing a continuity of purpose… [and]
11                  includes, in addition to any other form of communication, contact,
                    or conduct, the sending of an electronic communication, but does
12                  not include constitutionally protected free speech.

13   RCW 10.14.020(1).

14   Course of conduct includes all “form[s] of communication, contact, or conduct” that is not

15   constitutionally protected activity. Id.

16           Defamatory statements are not constitutionally protected activity. See Vern Sims Ford,

17   Inc. v. Hagel, 42 Wn. App. 675, 683-84, 713 P.2d 736, 741 (1986) (finding that “[a]ccusations of

18   criminal activity, even in the form of opinion, are not constitutionally protected” (emphasis in

19   original)); Duc Tan v. Le, 177 Wash.2d 649, 666, 300 P.3d 356, 365 (2013) (finding defamatory

20   statements were not protected by the First Amendment); Bill Johnson's Restaurants, Inc. v.

21   N.L.R.B., 461 U.S. 731, 743, 103 S. Ct. 2161, 76 L. Ed. 2d 277 (1983) (“[F]alse statements are

22   not immunized by the First Amendment right to freedom of speech.”).

23           Likewise, “suits based on insubstantial claims—suits that lack . . . a ‘reasonable basis. . .

24   . are not within the scope of First Amendment protection.” Id. See also Davis v. Cox, 183

25   Wash.2d    269,    291,   351    P.3d      862   (2015)   (“The   only   instance   in   which   this

26
                                                                         CARROLL, BIDDLE, &
     COUNTER-PLAINTIFF BRIAN J. WAID’S
     TRIAL BRIEF - 11                                                    BILANKO, PLLC
     (2:17-CV-01685-RSM)                                                 801 2nd Avenue, Suite 800
                                                                         Seattle, WA 98104
                                                                         Telephone: (206) 489-5549
 1   petitioning activity may be constitutionally punished is when a party pursues frivolous litigation,
 2   whether defined as lacking a reasonable basis, or as sham litigation.” (internal quotations and
 3   citations omitted)); Pruitt v. City of Arlington, No. C08-1107 MJP, 2009 WL 481293, at *1
 4   (W.D. Wash. Feb. 23, 2009) (“Even if lawsuits generally are protected speech, the lawsuits
 5   covered by the Washington statute [governing malicious prosecution claims] concern suits that
 6   are false and unfounded. Baseless litigation, motivated by unlawful purpose, is not protected by
 7   the First Amendment.”).
 8           Ms. Ferguson’s conduct in prosecuting her multiple actions against Mr. Waid
 9   demonstrates that they lack a reasonable basis and were brought for an improper purpose. Ms.
10   Ferguson’s history of filing complaints against Mr. Waid includes filing duplicative lawsuits in
11   both state and federal courts. In Ferguson I, her first state court case, after having her claims
12   dismissed without prejudice for failing to appear prepared for trial, Ms. Ferguson filed Ferguson
13   II the next day alleging the same facts and three of the same causes of action at issue in the first
14   lawsuit—breach of fiduciary duty, professional negligence, and CPA violations. In addition,
15   Plaintiff appealed the dismissal of those claims, thereby maintaining an appeal and a lawsuit on
16   the same claims against the same defendant at the same time. Then, the appeal of Ferguson I
17   was dismissed because Ms. Ferguson failed to timely file her opening brief.
18           Similarly, in her federal court case, Caruso/Ferguson, Ms. Ferguson attempted to amend
19   the complaint she had filed against the WSBA to name Mr. Waid as a defendant. This Court
20   denied Ms. Ferguson’s motion to amend the Complaint noting “even if it were procedurally
21   proper to review the evidence and argument presented by Ms. Ferguson, such would likely not
22   be sufficient to change the outcome of this case for the reasons articulated by Defendants in their
23   Response.” Three months later, Ms. Ferguson filed the instant action against Mr. Waid alleging
24   causes of action for violating her civil rights in connection with his cooperation with the WSBA
25

26
                                                                        CARROLL, BIDDLE, &
     COUNTER-PLAINTIFF BRIAN J. WAID’S
     TRIAL BRIEF - 12                                                   BILANKO, PLLC
     (2:17-CV-01685-RSM)                                                801 2nd Avenue, Suite 800
                                                                        Seattle, WA 98104
                                                                        Telephone: (206) 489-5549
 1   investigation of Ms. Ferguson. The claims brought in the instant lawsuit were duplicative of the
 2   claims she had attempted to file against Mr. Waid in Caruso/Ferguson.
 3            In addition, Ms. Ferguson has a history of bringing claims against Mr. Waid in both
 4   federal and state courts that lack a reasonable basis. In Ferguson I, most of Ms. Ferguson’s
 5   claims were dismissed because she “failed to come forward with objective evidence, as opposed
 6   to allegations and argument.” When it was time to prove her remaining two claims at a trial on
 7   the merits, Ms. Ferguson refused to go forward with trial. In Ferguson II, she included a cause
 8   of action that previously had been dismissed with prejudice. Moreover, the two tort causes of
 9   action in Ferguson II were barred by a three-year statute of limitations at the time they were
10   filed. See RCW 4.16.080. Likewise, this Court issued Rule 11 sanctions against Ms. Ferguson
11   for filing her meritless civil rights claims against Mr. Waid in the present lawsuit.
12            Each of these four lawsuits, along with the seven separate appeals filed by Ms.
13   Ferguson, has caused unnecessary expense and emotional distress to Mr. Waid. In addition, in
14   proving his defamation per se claim, Mr. Waid is presumed to have suffered emotional harm.
15            At trial, Mr. Waid will prove, under RCW 10.14.020, that the multiple publications of
16   defamatory per se statements and the repeated filing of meritless claims against Mr. Waid
17   constitute a knowing and willful course of conduct directed at Mr. Waid which seriously alarms,
18   annoys, harasses, or is detrimental to him; serves no legitimate or lawful purpose; is such
19   conduct that would cause a reasonable person to suffer substantial emotional distress; and
20   actually caused Mr. Waid to suffer substantial emotional distress. Therefore, Mr. Waid is
21   entitled to appropriate injunctive relief.
22   ///
23   ///
24   ///
25   ///
26
                                                                         CARROLL, BIDDLE, &
     COUNTER-PLAINTIFF BRIAN J. WAID’S
     TRIAL BRIEF - 13                                                    BILANKO, PLLC
     (2:17-CV-01685-RSM)                                                 801 2nd Avenue, Suite 800
                                                                         Seattle, WA 98104
                                                                         Telephone: (206) 489-5549
     Dated: November 8, 2018             CARROLL, BIDDLE, & BILANKO, PLLC
 1

 2
                                         By:   /s/Jeffrey E. Bilanko
 3                                             Jeffrey E. Bilanko, WSBA 38829
 4                                             /s/Susan K. Kaplan
                                               Susan K. Kaplan, WSBA 40985
 5
                                               Carroll, Biddle, & Bilanko, PLLC
 6                                             801 2nd Avenue, Suite 800
                                               Seattle, WA 98104
 7                                             Phone: (206) 489-5549
                                               Email: jbilanko@cbblegal.com
 8                                             Email: skaplan@cbblegal.com
                                               Attorneys for Counter-Plaintiff Brian J.
 9                                             Waid
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
                                                        CARROLL, BIDDLE, &
     COUNTER-PLAINTIFF BRIAN J. WAID’S
     TRIAL BRIEF - 14                                   BILANKO, PLLC
     (2:17-CV-01685-RSM)                                801 2nd Avenue, Suite 800
                                                        Seattle, WA 98104
                                                        Telephone: (206) 489-5549
     1                                  CERTIFICATE OF SERVICE
     2          The undersigned declares under penalty of perjury under the laws of the State of
     3   Washington that on this day a true and accurate copy of the document to which this declaration is
     4   affixed was filed with the above-entitled Court through CM/ECF and was sent as indicated
     5   below on this day, to:
     6
           Attorneys for Plaintiff:                       U.S. Mail Postage Prepaid
     7     John Muenster                                  CM/ECF
     8     Muenster & Koenig                              Hand Delivery
           14940 Sunrise Drive NE                         Email: Jmkk1613@aol.com
     9     Bainbridge Island, WA 98110
           Tel: (206) 501-9565
    10

    11

    12          DATED this 8th day of November 2018.

    13

    14                                               /s/ Stephanie M. Hosey
                                                     Stephanie M. Hosey, Paralegal
    15

    16

    17

    18

    19
    20

    21

    22

    23

    24

    25

    26
                                                                          CARROLL, BIDDLE, &
                   COUNTER-PLAINTIFF BRIAN J. WAID’S
                   TRIAL BRIEF- 15                                        BILANKO, PLLC
1119993/32081398v.2
                   (2:17-CV-01685-RSM)                                    801 2nd Avenue, Suite 800
                                                                          Seattle, WA 98104
                                                                          Telephone: (206) 489-5549
